
	

113 HR 347 IH: 21st Century Readiness Act
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 347
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Petri (for
			 himself, Mr. Loebsack,
			 Mr. Michaud,
			 Mr. Hanna,
			 Ms. Norton,
			 Mr. Thompson of Pennsylvania,
			 Ms. Moore,
			 Mr. Grimm, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To provide, develop, and support 21st century readiness
		  initiatives that assist students in acquiring the skills necessary to think
		  critically and solve problems, be an effective communicator, collaborate with
		  others, and learn to create and innovate.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Readiness
			 Act.
		2.FindingsCongress finds the following:
			(1)Students must be
			 prepared in core academic subjects.
			(2)Students must
			 possess the skills to be able to think critically and solve problems, be
			 effective communicators, collaborate with others, and learn to create and
			 innovate.
			(3)In order for
			 students in the United States to be prepared to succeed in citizenship and
			 workplaces of the present and future, core academic subjects must be fused with
			 critical thinking and problem solving, communication, collaboration, and
			 creativity and innovation skills, as such skills are critical for success in
			 the 21st century.
			(4)The work of the
			 National Governors Association, along with the Council of Chief State School
			 Officers, in developing a set of voluntary and internationally benchmarked
			 national common standards in mathematics and English that include rigorous
			 content and 21st century skills, is a positive development and should serve as
			 a basis for incorporating those skills and other critical skills throughout
			 other core academic subjects in the future. Federal policy must support State
			 leadership and encourage continued State innovation.
			3.College and
			 career readiness statement of purposeSection 1001 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301) is amended—
			(1)in paragraph (11),
			 by striking and after the semicolon;
			(2)in paragraph (12),
			 by striking the period and inserting ; and; and
			(3)by adding at the end the following:
				
					(13)fusing core
				academic subject knowledge mastery and higher-order thinking skills (such as
				critical thinking and problem solving, communication, collaboration,
				creativity, and innovation) to ensure that students can apply a range of skill
				competencies alongside content knowledge, and do so in real-world
				contexts.
					.
			4.Evaluating of
			 college and career readinessSection 1501(a)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6491(a)(2)) is amended—
			(1)by redesignating
			 subparagraph (O) as subparagraph (P); and
			(2)by inserting after
			 subparagraph (N) the following:
				
					(O)The extent to
				which fusing core academic subjects and higher-order thinking skills (such as
				critical thinking and problem solving, communication, collaboration,
				creativity, and innovation) to ensure that students can apply a range of skill
				competencies alongside content knowledge in real-world contexts leads to
				readiness for postsecondary education and
				careers.
					.
			5.School reform
			 through 21st century readiness initiativesSection 1606(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6516(a)) is amended—
			(1)by striking and at the end
			 of paragraph (10);
			(2)by redesignating paragraph (11) as
			 paragraph (12); and
			(3)by inserting after paragraph (10) the
			 following:
				
					(11)includes a 21st
				century readiness initiative designed to fuse core academic subject knowledge
				and higher-order thinking skills (such as critical thinking and problem
				solving, communication, collaboration, creativity, and innovation) to ensure
				students can apply a range of skill competencies alongside content knowledge,
				and do so in real-world contexts;
				and
					.
			6.School dropout
			 prevention strategies through 21st century readiness initiativesSection 1822(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6561a(b)(1)) is amended—
			(1)in subparagraph
			 (I), by striking and after the semicolon;
			(2)in subparagraph
			 (J), by striking the period and inserting ; and; and
			(3)by adding at the end the following:
				
					(K)implementing 21st
				century readiness initiatives, such as initiatives that fuse core academic
				subject knowledge and higher-order thinking skills (such as critical thinking
				and problem solving, communication, collaboration, creativity, and innovation)
				to ensure students can apply a range of skill competencies alongside content
				knowledge, and do so in real-world
				contexts.
					.
			7.High-quality
			 professional development initiatives around 21st century skillsSection 2102 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6602) is amended—
			(1)by redesignating paragraphs (4) through (6)
			 as paragraphs (5) through (7), respectively; and
			(2)by inserting after paragraph (3) the
			 following:
				
					(4)High-quality
				professional developmentThe term high-quality professional
				development means professional development that incorporates an aligned
				system of teaching and learning that includes 21st century skills (such as
				critical thinking and problem solving, communication, collaboration,
				creativity, and innovation), standards, curriculum, instruction, and
				assessments, such as high-quality professional development that—
						(A)ensures that
				educators understand the importance of 21st century skills and how best to
				integrate such skills into daily instruction;
						(B)enables
				collaboration among all participants;
						(C)allows educators
				to construct their own learning communities;
						(D)uses expertise
				within a school or local educational agency through coaching, mentoring, and
				team teaching;
						(E)supports educators
				in their role as facilitators of learning; and
						(F)uses 21st century
				skills technology
				tools.
						.
			8.High-quality
			 professional development applicationSection 2122(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6622(b)) is amended by adding at the
			 end the following:
			
				(12)A description of
				how the local educational agency will provide high-quality professional
				development to enable educators to—
					(A)deliver
				instruction on higher-order thinking skills (such as critical thinking and
				problem solving, communication, collaboration, creativity, and innovation) to
				ensure that students can apply a range of skill competencies alongside core
				academic subject knowledge, and do so in real-world contexts; and
					(B)use the latest
				available technology to deliver instruction on higher-order thinking
				skills.
					.
		9.High-quality
			 professional development trainingSection 2123(a)(3)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6623(a)(3)(B)) is amended—
			(1)in clause (iv), by
			 striking and at the end;
			(2)in clause (v), by
			 striking the period at the end and adding ; and; and
			(3)by adding at the
			 end the following:
				
					(vi)provide training
				on how to deliver instruction on higher-order thinking skills (such as critical
				thinking and problem solving, communication, collaboration, creativity, and
				innovation) so that students can apply a range of skill competencies alongside
				core academic subject knowledge, and do so in real-world contexts, which may
				include effectively integrating technology into curricula and
				instruction.
					.
			10.Expanded 21st
			 century community learning center activitiesSection 4205(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7175(a)) is amended—
			(1)in paragraph (11),
			 by striking and at the end;
			(2)in paragraph (12),
			 by striking the period at the end and adding ; and; and
			(3)by adding at the
			 end the following:
				
					(13)initiatives that
				allow students to apply a range of skill competencies (such as critical
				thinking and problem solving, communication, collaboration, creativity, and
				innovation) alongside core academic subjects, and do so in real-world contexts,
				which may include effectively using technology to improve student
				achievement.
					.
			11.21st century
			 readiness assessmentsSection
			 6111(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7301(2)) is amended by adding at the end the following:
			
				(I)Developing or
				improving assessments that use technology to measure core academic subject
				knowledge and higher-order thinking skills (such as critical thinking and
				problem solving, communication, collaboration, creativity, and innovation) to
				ensure that students can apply a range of skill competencies alongside core
				academic subject knowledge, and do so in real-world
				contexts.
				.
		12.21St century
			 readiness initiative definitionSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)by redesignating
			 paragraphs (1) through (43) as paragraphs (2) through (44), respectively;
			 and
			(2)by inserting before paragraph (2), the
			 following:
				
					(1)21st century
				readiness initiativeThe term 21st century readiness
				initiative means any initiative that—
						(A)embeds core
				academic subjects with critical skills; and
						(B)is focused on
				ensuring that students are prepared for postsecondary education and careers,
				upon graduation from secondary
				school.
						.
			
